DocuSign Envelope ID: 04D8CF93-56AD-4121-B4C4-63D4AEA0F1E8
                       Case 1:20-cv-11363-RGS Document 48 Filed 11/02/20 Page 1 of 2



            [case header] Case #No. 20-cv-11363-RGS



                                 MOTION TO SUBMIT ONE EXHIBIT UNDER SEAL

                     On September 28, Defendant, President and Fellows of Harvard College (“Harvard” or

            the “University”), moved to file under seal three video file exhibits (Exhibits A, B, and C) in

            connection with Harvard’s Motion to Dismiss. As grounds for its motion, Harvard stated that

            “the video files contain nudity and potentially obscene matter that are not appropriate for filing

            on the public docket. Harvard will submit the three exhibits to the Court on a single compact

            disc.” The Court allowed Harvard’s motion.

                     Now comes the Plaintiff, Eric Clopper, who respectfully moves to file under seal one

            video file exhibit (Exhibit A) on a thumb drive in connection with the plaintiff’s Opposition to

            the Crimson’s Motion to Dismiss. This video file is a complete, unedited, and transparent

            account of what transpired in Sanders Theatre including the nude portion of the plaintiff’s play at

            issue in this litigation.

                     As grounds for this motion, it is imperative and in the interests of justice that the Exhibit

            be filed. The Plaintiff alleges in the Complaint that the Defendant The Crimson defamed him in

            several ways including calling his play a nude, anti-Semitic rant. The Crimson asserts that its

            publications were not defamatory. It is essential for the Court to see the play in order to rule on

            The Crimson’s Motion to Dismiss as it contains the required factual underpinning for Plaintiff’s

            defamation claim—and the claims ancillary to it.

                     Clopper is filing the Exhibit under seal as he performed his play once before a live

            audience of members of the Harvard community who were informed that it was for mature

            audiences and would contain nudity. Clopper anticipates that the Defendant Harvard would
DocuSign Envelope ID: 04D8CF93-56AD-4121-B4C4-63D4AEA0F1E8
                       Case 1:20-cv-11363-RGS Document 48 Filed 11/02/20 Page 2 of 2



            assent to this video exhibit being filed under seal as well. Regardless, Clopper did not authorize

            anyone to copy any part of his play, including the part being submitted under seal, to be made

            available to the world.

                                                  Local Rule 7.1 Certification

                     Undersigned counsel hereby certifies that on November 2, 2020, he conferred with

            counsel for Defendant The Harvard Crimson concerning the request to seal. Counsel for The

            Harvard Crimson indicated that he would not assent to impoundment.

            Respectfully submitted,

            ERIC CLOPPER

            By his attorney,

            ____________________________
            Andrew DeLaney, ESQ.

                                                      Certificate of Service

            I hereby certify that this document filed through the ECF system will be sent

            electronically to the registered participants as identified on the Notice of Electronic Filing (NEF)

            and paper copies will be sent to those indicated as non-registered participants on November 2,

            2020.

            ______________________________
            Andrew DeLaney, ESQ.
